PER CURIAM.
Affirmed. Attorney’s fees in litigation may be awarded only where there is a contractual or statutory provision permitting such fees. See Florida Patient’s Comp. Fund v. Rowe, 472 So.2d 1145, 1148 (Fla.1985), modified by, Standard Guar. Ins. Co. v. Quanstrom, 555 So.2d 828 (Fla.1990). The parties do not create an implied contract for an award of attorney’s fees merely because each party requests an award of fees from the tribunal, where no contract or statute otherwise supports an award.
WARNER, KLEIN and GROSS, JJ., concur.